Exhibit 10.32

 

[JNI LOGO]

 

JNI Corporation

10945 Vista Sorrento Parkway

San Diego, CA 92130

 

September 13, 2002

 

 

Paul Kim

 

Re:          Twelve-Month Retention Agreement

 

Dear Paul,

 

This letter outlines JNI Corporation’s (“JNI”) Twelve-Month Retention Agreement
(the “Agreement”) to be effective as of September 1, 2002, offered specifically
to you as a designated member of JNI’s senior management team by the Board of
Directors.  JNI’s purpose in offering you this severance package is to ensure
your continued full attention and dedication to the performance of your job
duties and to provide you with compensation upon an involuntary termination
without Cause (as defined below) during the next twelve (12) months (September
1, 2002 through August 31, 2003, hereinafter referred to as the “Severance
Period”).

 

1.                                       Current Agreements in Effect.  You
continue to be employed by JNI as Chief Financial Officer on an at-will basis
pursuant to the offer letter you signed dated September 18, 1999 (“Offer
Letter”).  Nothing in this Agreement is intended to or should be construed to
contradict, modify or alter your at-will employment relationship with JNI.  You
and JNI are also parties to a Severance and Change of Control Agreement dated
June 21, 2002 (“Change of Control Agreement”), which provides for severance pay
and accelerated vesting of stock options if your employment terminates under
certain circumstances within twelve (12) months following a Change of Control
(as that term is defined in the Change of Control Agreement).  Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
the terms of the Change of Control Agreement and the Change of Control Agreement
shall continue in full force and effect.

 

2.                                       Severance Package.  Although you are
employed at-will, in the event JNI terminates your employment without Cause
during the Severance Period and you are not eligible to receive the severance
benefits described in the Change of Control Agreement, JNI agrees to provide you
with the following “Severance Package,” provided you comply with the conditions
set forth in section 3 below:  a severance payment equal to six (6) months of 
your base salary then in effect, less all appropriate deductions, including
federal, state and local income and employment taxes, payable in equal
installments in accordance with JNI’s regular payroll schedule.

 

3.                                       Conditions To Receive Severance
Package.  The Severance Package described in section 2 above will be paid
provided you meet the following conditions: (a) you comply with all surviving
provisions of any confidentiality or proprietary rights agreement signed by you
in connection with your employment with JNI; (b) you execute a full general
release, in a form acceptable to JNI, releasing all claims, known or unknown,
that you may have against JNI, and any subsidiary or related entity, their
officers, directors, shareholders, employees and agents, arising out of or any
way related to your employment or termination of employment with JNI or any
acts, transactions or occurrences between you and JNI up through the date of
termination; and (c)  you are not eligible to receive the severance benefits
described in the Change of Control Agreement or any other plan, policy or
agreement.

 

--------------------------------------------------------------------------------


 

4.                                       Definition of Cause.  For purposes of
this Agreement, your employment will be considered terminated for “Cause” if the
termination is due to any of the following acts: (i) theft, dishonesty, or
falsification of any JNI records; (ii) improper disclosure of JNI’s confidential
or proprietary information or breach of JNI’s confidentiality or proprietary
rights agreement; (iii) failure or inability to perform any reasonably assigned
duties after written notice and a reasonable opportunity to cure; or (iv)
conviction of any criminal act that impairs your ability to perform your duties
as an employee of JNI, as determined by JNI.

 

5.                                       No Other Severance Benefits.  You
acknowledge and agree that the Severance Package provided pursuant to this
Agreement is in lieu of any other severance benefits for which you may be
eligible under any other agreement, or any unearned or unvested incentive
compensation payments, and/or any other JNI severance plan or practice,
including, but not limited to, any promises regarding severance set forth in the
Offer Letter, other than those severance benefits expressly set forth in the
Change of Control Agreement.  To the extent, however, you become eligible to
receive the severance benefits described in the Change of Control Agreement, you
shall not receive, nor be entitled to, the Severance Package described in this
Agreement.  In no circumstance shall you receive the severance benefits
described in the Change of Control Agreement and  the Severance Package
described in this Agreement.

 

6.                                       General Provisions.  If any provision
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions shall nevertheless continue in
full force and effect without being impaired or invalidated in any way.  In
addition, the rights and obligations of JNI under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of JNI.  You
shall not be entitled to assign any of your rights or obligations under this
Agreement.  Finally, this Agreement may be amended or modified only by a written
instrument executed by both parties hereto.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

If the foregoing terms and conditions are entirely satisfactory to you, please
date and sign below and return the original to me by September 20, 2002.

 

Sincerely,

 

/s/ John C. Stiska

 

By:  John C. Stiska

Chairman of the Board

 

*     *     *

 

I have read this letter agreement in its entirely and agree to the terms and
conditions contained herein.

 

Dated:

9/20/02

 

/s/ Paul Kim

 

 

 

Paul Kim

 

2

--------------------------------------------------------------------------------